Title: From Thomas Jefferson to Bushrod Washington, 13 August 1802
From: Jefferson, Thomas
To: Washington, Bushrod


          
            Monticello Aug. 13. 1802.
          
          Th: Jefferson presents his respectful salutations to Judge Washington and incloses him a package which came to Th:J. in a very voluminous mail. opening the letters hastily & without always reading the superscription, he had opened this and read some lines in M. de la Fayette’s letter before he discovered it not to be meant for him. looking at the corner & finding his mistake he instantly re-incloses it with an assurance on his honor that he did not see a word beyond the 4th. or 5th lines in la Fayette’s letter and not one in the others. he hopes Judge Washington will accept his apology & his regret for this accident
         